Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-22 are currently pending in this application.
Claim 22 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Response to Amendments
The applicant amended the independent claims 1, 11 and 12 with features similar to “obtaining a candidate set of leaf geometrical shapes, each leaf geometrical shape having a respective 3D shape, the candidate set comprising at least one continuous subset of leaf geometrical shapes, each first candidate leaf geometrical shape of the subset being obtainable by a continuous deformation of second candidate leaf geometrical shape of the subset, the continuous deformation continuously modifying the respective 3D shape of the first candidate leaf geometrical into the respective 3D shape of the second candidate leaf geometrical, such that each intermediate state of the continuous deformation is itself a candidate leaf geometrical shape of the subset, the intermediate state having a respective 3D shape which is intermediate between the respective 3D shape of the first candidate leaf geometrical and the respective 3D shape of the second candidate leaf geometrical” and “learning the neural network based on the dataset and on the candidate set such that each leaf geometrical shape of the continuous subset of leaf geometrical shapes is available for being potentially inferred during inference by the learnt neural network”.

Claim Objections
Claim 1, 11, 12 and 22 are objected to due to minor informalities:
a).	Claim 1 lines 13, 14 and 17: “leaf geometrical” shall be “leaf geometrical shape”;
b).	Claim 11 lines 14, 15 and 17-18: “leaf geometrical” shall be “leaf geometrical shape”;
c).	Claim 12 lines 22, 23 and 25-26: “leaf geometrical” shall be “leaf geometrical shape”;
d).	Claim 22 lines 21, 22 and 25-26: “leaf geometrical” shall be “leaf geometrical shape”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Gopal Sharma, Rishabh Goyal, Difan Liu, Evangelos Kalogerakis and Subhransu Maji, “CSGNet: Neural Shape Parser for Constructive Solid Geometry,” 2018 IEEE./CVF Conference on Computer Vision and Pattern Recognition, IEEE, June 18, 2018, p. 5515-5523; IDS) in view of Gerig et al. (2013/0188849) and further in view of Yamada et al. (2018/0276500).

Regarding claim 1, Sharma teaches a computer-implemented method for learning a neural network configured for inference, from a discrete geometrical representation of a 3D shape, of an editable feature tree representing the 3D shape, the editable feature tree comprising a tree arrangement of geometrical operations applied to leaf geometrical shapes (e.g., We present a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively. Bottom-up techniques for this shape parsing task rely on primitive detection and are inherently slow since the search space over possible primitive combinations is large. In contrast, our model uses a recurrent neural network that parses the input shape in a top-down manner, which is significantly faster and yields a compact and easy-to-interpret sequence of modeling instructions. Our model is also more effective as a shape detector compared to existing state-of-the-art detection techniques. We finally demonstrate that our network can be trained on novel datasets without ground-truth program annotations through policy gradient techniques. Sharma: Abstract.  Our shape parser produces a compact program that generates an input 2D or 3D shape. On top is an input image of 2D shape, its program and the underlying parse tree where primitives are combined with boolean operations. On the bottom is an input voxelized 3D shape, the induced program, and the resulting shape from its execution.  Sharma: Figure 1.  The program can be used not only to geometrically describe the input shape but can also be directly edited to manipulate it if desired.  Sharma: p. 5516 c.2 para. 3 L.12-14), the method comprising: 
obtaining a dataset including discrete geometrical representations each of a respective 3D shape (e.g., To train our network in the supervised learning setting, we automatically created a large set of 2D and 3D CSG-based synthetic programs according to the grammars described below. Sharma: p. 5519 c. 1 para. 3.  We sampled derivations of the following grammar in the case of 3D CSG: 

    PNG
    media_image1.png
    193
    409
    media_image1.png
    Greyscale

The same three binary operations are used as in the 2D case. Three basic solids are denoted by 'sp': Sphere, 'cu': Cube, 'cy': Cylinder. L represents the center of primitive in 3D voxel grid. R specifies radius of sphere and cylinder, and also specifies size of cube. H is the height of cylinder. The primitives are rendered as voxel grids and the programs are executed on a 3D volumetric grid of size 64 x 64 x 64. We used the same random sampling method as described for the synthetic 2D dataset, resulting in 3D CSG programs. 3D shape samples from this dataset are shown in Figure 3. Sharma: p. 5519 c. 2 para. 2 and Figure 3; reproduced below for reference

    PNG
    media_image2.png
    366
    588
    media_image2.png
    Greyscale

);  
obtaining a candidate set of leaf geometrical shapes, each leaf geometrical shape have a respective 3D shape (e.g., P1 = Cylinder 1, P2 – Cylinder 2, P3 = Cube1, E1 = Intersect(P1, P2) is the intermediate shape and Out = Subtract(E1, P3) is the output final shape; Sharma: Figure 1 – bottom program; Figure 1 reproduced below for reference.

    PNG
    media_image3.png
    664
    636
    media_image3.png
    Greyscale

), the candidate set comprising at least one continuous subset of leaf geometrical shapes (e.g., The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Decoders can be implemented using Recurrent Neural Networks (RNNs). We employ Gated Recurrent Units (GRUs) [10] that have been widely used for sequential prediction tasks such as generating natural language and speech. The overall network can be written as [Symbol font/0x70]() = Θ o (). The space of programs can be efficiently described according to a context-free grammar [19]. For example, in constructive solid geometry the instructions consist of drawing primitives (e.g., spheres, cubes, cylinders, etc.) and performing boolean operations described as a grammar with the following production rules:  

    PNG
    media_image4.png
    158
    385
    media_image4.png
    Greyscale

Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g. SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.5517 c.1 para. 3 L.2-12 and c.2 paras. 1 and 2 and Figure 2; reproduced below for reference.

    PNG
    media_image5.png
    655
    1225
    media_image5.png
    Greyscale

As shown in Figure 2, the primitives annotated as P1, P2, P3, P4 are predicted by the network, while E1, E2 are the outputs of Boolean modeling operations acting on intermediate shapes.  It is obvious that a continuous set of geometrical shapes obtained from the primitives and intermediates and Boolean operations), each first candidate leaf geometrical shape of the subset (e.g., Cylinder, Sphere and Cube (in the central column of Figure 7) are geometrical shape of the subset processed with the induced program to form output shape in the output column in Figure 7 of Sharma; reproduced below for reference.

    PNG
    media_image6.png
    792
    645
    media_image6.png
    Greyscale

) being obtainable by a continuous deformation of second candidate leaf geometrical shape of the subset (e.g., Output CSG shape in the output column of Figure 7 of Sharma. CSGNet consists of three parts, first an encoder takes a shape (2D or 3D) as input and outputs a feature vector through a CNN. Second, a decoder maps these features to a sequence of modeling instructions yielding a visual program. Third, the rendering engine processes the program and outputs the final shape. The primitives annotated as Pl, P2, P3, P4 are predicted by the network, while El, E2 are the outputs of boolean modeling operations acting on intermediate shapes. Sharma: Figure 2.  It can be seen from the Rendering Process that the union of P3 and P4 can be united without or with (percentage) overlapping, similarly the intersect and subtract operations can be performed different resulting in different shapes.  See 1_1 below), the continuous deformation continuously modifying the respective 3D shape of the first candidate leaf geometrical shape into the respective 3D shape of the second candidate leaf geometrical shape (see 1_1 below), such that each intermediate state of the continuous deformation is itself a candidate leaf geometrical shape of the subset (e.g., E1 and E2 are intermediate states in the synthesizing the Rendered Image (out).  E1 and E2 are two states of union and intersect operations.  E1 is a union of P3 and P4 with different degree of overlap and E2 is an intersect of P2 and E1 on how the intersection is performed with different amount of overlap; see 1_1 below), the intermediate state having a respective 3D shape which is intermediate between the respective 3D shape of the first candidate leaf geometrical shape and the respective 3D shape of the second candidate leaf geometrical shape (see 1_2 below); and 
learning the neural network based on the dataset and on the candidate set (e.g., Given an input I the parser network π generates a program that minimizes a reconstruction error between the shape produced by executing the program and a target shape. Sharma: p. 5517 c.2 para. 3 L.1-3.  Supervised learning: When target programs are available the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image7.png
    110
    474
    media_image7.png
    Greyscale

Sharma: p.5518 c.1 para. 1.  Learning with policy gradients. Without target programs one can minimize a reconstruction error between the shape obtained by executing the program and the target. However, directly minimizing this error using gradient-based techniques is not possible since the output space is discrete and execution engines are typically not differentiable. Policy gradient techniques [44] from the reinforcement learning (RL) literature can instead be used in this case. Sharma: p. 5518 c.1 para. 2) such that each leaf geometrical shape of the continuous subset of leaf geometrical shapes is available for being potentially inferred during inference by the learnt neural network (see 1_3 below). 
Sharma does not explicitly teach, Gerig teaches:
(1_1). the continuous deformation continuously modifying the respective 3D shape of the first candidate leaf geometrical shape into the respective 3D shape of the second candidate leaf geometrical shape (e.g., The problem of longitudinal shape regression involves inferring a continuous shape evolution from a discrete set of shapes Sti observed at times ti. Shape evolution is modeled as the continuous deformation of a baseline shape S0, formally defined as Rt = t(S0) where Rt corresponds to S0 having undergone the transformation t with t varying continuously within the time interval. The time-varying deformation t is a general transformation from RN to RN with  0(S0)=S0. The baseline shape is deformed over time to closely match the observed shapes (Rti ~ Sti) while the rigidity of the deformation is controlled via a regularity term. This leads to a variational problem in the form of a trade off between fidelity to data and regularity. For measuring shape similarity, shapes are modeled as currents. Gerig: [0027].  Therefore, the deformation is provided with a continuous deformation through a general transformation t with t varying continuously within the time interval.  It is obvious that for any times t1 and t2, there is an intermediate time t3 = 0.5 x (t1 + t2) that defines an intermediate deformation with t; where t = t3.  Taking the second row of Figure 7 as an example, 

    PNG
    media_image8.png
    258
    644
    media_image8.png
    Greyscale

considering the subtraction of blue cube from the result of intersection, the output in the is an output with subtraction of 1/3 the height (Hb) of the blue cube,  according to the teaching of Gerig, the parameter of subtraction is depth and it is a continuous variable that varies from 0 to full height (Hb) of the blue cube, under this situation, the output will have a horizontal platform at full height (Hg) of the intersection of red cylinder and green cube (with height Hg) to a height of (Hg – Hb).  The resulting output is an output set with a continuous deformation due to depth of subtraction.  In addition, the intersection of red cylinder and green cube gives a set of result of intersection depending the amount of intersection between the red cylinder and green cube.  The output result is shown in column 3 with varying height (as indicated with red double arrows and depth (as indicated with purple double arrows));
(1_2). the immediate state having a respective 3D shape which is intermediate between the respective 3D shape of the first candidate leaf geometrical shape and the respective 3D shape of the second candidate leaf geometrical shape (e.g., taking example of the second row of Figure 7 of Sharma, the result of intersection is an intermediate state (shape) before subtraction of non-zero depths of blue cube);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gerig into the teaching of Sharma so that a continuous deformation of a baseline shape to produce a whole set (subset) of with variable height and depth (second row output of Figure 7 of Sharma).
While the combined teaching of Sharma and Gerig does not explicitly teach, Yamada teaches:
(1_3). such that each leaf geometrical shape of the continuous subset of leaf geometrical shapes is available for being potentially inferred during inference by the learnt neural network (e.g., Consider the example in second row of Fig. 7 of Sharma, the red cylinder, green cube and blue cube in the central column are processed to produce an output in the third column.  The output is produced with specific amount of intersection of red cylinder and green cube and subtraction of specific depth of blue cube from the intersection to produce the specific. Gerig teaches the deformation is made continuous according to a parameter.  Therefore, making the amount of intersection and depth of subtraction variables, continuous sets of result of intersection and outputs are obtained.  Therefore, continuous sets (subsets) of leaf geometrical shapes is available.  FIG. 1 is a view illustrating hardware configuration of an image processing apparatus 100. A below-mentioned storage device 7 of the image processing apparatus 100 stores an image processing program therein, and below-mentioned central processing unit (CPU) 1 and graphics processing unit (GPU) 3 read and executes the program, thereby operating as a parameter change unit 10, a teacher data generation unit 50, a learning unit 200, and an inference unit 300.  Yamada: [0060]. The parameter change unit 10 changes a rendering parameter in a three-dimensional model of the recognition target. Yamada: [0070]. The teacher data generation unit 50 generates teacher data of the recognition target based on the rendering parameter changed by the parameter change unit 10.  Yamada: [0071].
The learning unit 200 performs learning using the teacher data generated by the teacher data generation unit 50. Yamada: [0072]. The inference unit 300 performs inference (test) using a learned weight found by the learning unit 200. Yamada: [0073].  Therefore, the generated teacher data (candidate data) generated are inferred with the inference unit 300. FIG. 4 is a block diagram illustrating an example of the parameter change unit and the teacher data generation unit.  Yamada: [0086]. A generation target label and generation quantity 11 is “generation target label” and “generation quantity” inputted by the user, and a teacher data generation control unit 12 generates teacher data having the quantity of “generation quantity”.  Yamada: [0087]. The teacher image generation unit 19 generates a teacher image suited for teacher data in deep learning from an output from the recognition target 3D model variation generation unit 15, the camera model generation unit 16, the illumination model generation unit 17, or the background 3D model fetch unit 18.  Yamada: [0114] L.1-6. The recognition target 3D model variation generation unit 15 changes at least either texture or shape of the 3D model used for rendering the teacher image. The recognition rate is improved by changing at least either the texture or shape of the 3D model. Yamada: [0125]. The recognition target 3D model is deformed within the range of a shape conversion intensity parameter table 155. The recognition target 3D model is not wholly deformed, and only the part designated based on the meta information assigned to the recognition target 3D model is deformed. Yamada: [0130] L.1-6);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yamada into the combined teaching of Sharma and Gerig so that the recognition rate is improved by changing the shape of the 3D model.

Regarding claim 2, the combined teaching of Sharma, Gerig and Yamada teaches the method of claim 1, wherein the candidate set includes a set product between: 
a discrete set of primitive shape types (e.g., in constructive solid geometry the instructions consist of drawing primitives (e.g., spheres, cubes, cylinders, etc.) and performing boolean operations described as a grammar with the following production rules:

    PNG
    media_image4.png
    158
    385
    media_image4.png
    Greyscale

Sharma: p. 5517 c.2 para. 1 L.5-8), and 
for each primitive shape type, a respective discrete set of one or more parameter domains each of a respective continuous parameter, each parameter domain having respective parameters values of the respective continuous parameter (e.g., Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g., SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.5517 c.1 para. 3 L.2-12 and c.2 paras. 1 and 2 and Figure 2.  The step S404, the shape conversion unit 154 deforms the recognition target 3D model 153 based on the shape conversion intensity parameter table 155, the processing then proceeds to step S405. Yamada: [0141].  Therefore, new teacher data is generated by deforming the recognition target 3D model according to the intensity parameter table 155.  Gerig further teaches that shape evolution is modeled as a continuous deformation of a baseline shape S0, formally defined as Rt = t(S0) where Rt corresponds to S0 having undergone the transformation t with t varying continuously within the time interval. Gerig: [0027] L.3-7. Referring to second example (row) on processing the red cylinder and green and blue cubes to produce the output in Figure 7 of Sharma, it is obvious that the amount of intersection and amount of subtraction are continuous parameters of the involved operations (deformations)), 
each primitive shape type forming, with a respective parameter value for each of the respective discrete set of one or more parameter domains, a respective element of the candidate set (e.g., CSGNet consists of three parts, first an encoder takes a shape (2D or 3D) as input and outputs a feature vector through a CNN. Second, a decoder maps these features to a sequence of modeling instructions yielding a visual program. Third, the rendering engine processes the program and outputs the final shape. The primitives annotated as Pl, P2, P3, P4 are predicted by the network, while El, E2 are the outputs of boolean modeling operations acting on intermediate shapes. Sharma: Figure 2.  Referring to central column of the second row in Figure 7 of Sharma, amount of intersection of the red cylinder and green cube and the amount of subtraction of the height of blue cube from the result of intersection). 
 
Regarding claim 3, the combined teaching of Sharma, Gerig and Yamada teaches the method of claim 2, wherein, for each of one or more primitive shape types, the one or more respective continuous parameters include one or more dimensional parameters and/or one or more positioning parameters (e.g., Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g. SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.5517 c.1 para. 3 L.2-12 and c.2 paras. 1 and 2 and Figure 2.  It is obvious that the positions, scales, orientations, etc. are continuous parameters.  From Figure 7 of Sharma, it can be seem that the amount of subtraction of green sphere from red sphere and the amount of subtraction of cylinder from the result of subtraction in the first row (example) to produce the output; the amount of intersection of green cube and red cylinder and the amount of subtraction of blue cube from the result of intersection in the second row (example) to produce the output; and the amount of addition of two grey spheres with the blue sphere and the amount of subtraction of red cylinder from the union of the spheres in the third row (example) to produce the output.  The amount of subtraction, amount of intersection and amount of addition are the continuous parameters). 
 
Regarding claim 4, the combined teaching of Sharma, Gerig and Yamada teaches the method of claim 2, wherein the discrete set of primitive shape types includes a cuboid type, a sphere type, one or more cylinder types, and/or one or more prism types (e.g., in constructive solid geometry the instructions consist of drawing primitives (e.g., spheres, cubes, cylinders, etc.) and performing boolean operations described as a grammar; Sharma: p. 5517 c.2 para. 1 L.5-8). 
 
Regarding claim 5, the combined teaching of Sharma, Gerig and Yamada teaches the method of claim 2, wherein the neural network includes recurrent neural network cells (e.g., The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Decoders can be implemented using Recurrent Neural Networks (RNNs). Sharma: p.5517 c.1 para. 3 L.2-11), each RNN cell outputting at a respective time step, respective first data for inference of a respective primitive shape type and respective second data for inference of a respective parameter value for each of the respective discrete set of one or more parameter domains (e.g., When target programs are available the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image7.png
    110
    474
    media_image7.png
    Greyscale

Sharma: p.5518 c.1 para. 1). 

Regarding claim 6, the combined teaching of Sharma, Gerig and Yamada teaches the method of claim 5, wherein the respective first data include a respective discrete distribution of probabilities each attributed to a respective one of the discrete set of primitive shape types (e.g., The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions.  Sharma: p. 5517 c.1 para. 3 L.7-10.  The bidden state of our GRU units is passed through two fully-connected layers, which are then conve1ted into a probability distribution over program instructions through a classification layer. Sharma: p. 5520 c.1 para. 2 L.6-9.  For the 3D CSG there are 6635 unique instructions with 6631 different types of primitives with different sizes and locations, plus 3 boolean modeling operations and a stop symbol. Sharma: p. 5520 c.1 para. 2 L.12-15), and/or the respective second data comprise a respective parameter value for each of the respective discrete set of one or more parameter domains (e.g., Decoders can be implemented using Recurrent Neural Networks (RNNs). We employ Gated Recurrent Units (GRUs) [10] that have been widely used for sequential prediction tasks such as generating natural language and speech. Sharma: p. 5517 c.1 para. 3 L.10-12 and c.2 L.1-2. When target programs are avail-able the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image7.png
    110
    474
    media_image7.png
    Greyscale

Sharma: p.5518 c.1 para. 1). 
 
Regarding claim 7, the combined teaching of Sharma, Gerig and Yamada teaches the method of claim 6, wherein the dataset further includes, for each of one or more discrete geometrical representations, a respective editable feature tree comprising a tree arrangement of geometrical operations applied to leaf geometrical shapes and representing the 3D shape respective to the discrete geometrical representation (e.g., Our encoder is based on an image-based convnet in the case of 2D inputs, and a volumetric convnet in the case of 3D inputs. The output of the encoder () is passed as input to our GRU-based decoder at every program step. The bidden state of our GRU units is passed through two fully-connected layers, which are then conve1ted into a probability distribution over program instructions through a classification layer. For the 2D CSG there are 400 unique instructions corresponding to 396 different primitive types, discrete locations and sizes, the 3 boolean operations and the stop symbol. For the 3D CSG there are 6635 unique instructions with 6631 different types of primitives with different sizes and locations, plus 3 boolean modeling operations and a stop symbol. Sharma: p. 5520 c.1 para. 2 L.2-15), each geometrical shape being formed by a respective primitive shape type with a respective parameter value for each of the respective discrete set of one or more parameter domains (e.g., Given an input I the parser network π generates a program that minimizes a reconstruction error between the shape produced by executing the program and a target shape. Sharma: p. 5517 c.2 para. 3 L.1-3.  Supervised learning: When target programs are available the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image7.png
    110
    474
    media_image7.png
    Greyscale

Sharma: p.5518 c.1 para. 1), the learning of the neural network comprising a supervised training which includes minimizing a loss L1 which penalizes, for the time step respective to each leaf geometrical shape of each discrete geometrical representation (e.g., Without target programs one can minimize a reconstruction error between the shape obtained by executing the program and the target. Sharma: p. 5518 c.1 para. 2 L.1-4.  The reconstruction error is taken as the loss L1): 
a lowness of the probability of the respective first data attributed to the respective primitive shape type of the leaf geometrical shape (e.g., e.g., The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Sharma: p. 5517 c.1 para. 3 L.2-10 and Figure 2), and/or 
a disparity between the one or more respective parameter values of the leaf geometrical shape and the one or more respective parameter values of the respective second data (e.g., The rewards should be primarily designed to en-courage visual similarity of the generated program with the target. Visual similarity between two shapes is measured using the Chamfer distance (CD) between points on the edges of each shape. The CD is between two point sets, x and y, is defined as follows: 

    PNG
    media_image9.png
    94
    601
    media_image9.png
    Greyscale

The points are scaled by the image diagonal, thus Ch(x,y) [Symbol font/0xCE] [0, l] [Symbol font/0x22] x,y. The distance can be efficiently computed using distance transforms. In our implementa-tion, we also set a maximum length T for the induced programs to avoid having too long or redundant programs (e.g., repeating the same modeling instructions over and over again). Sharma: p. 5518 c.2 paras. 3-4). 

Regarding claim 9, the combined teaching of Sharma, Gerig and Yamada teaches the method of claim 6, wherein the respective first data include a respective discrete distribution of probabilities each attributed to a respective one of the discrete set of primitive shape types (e.g., The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions.  Sharma: p. 5517 c.1 para. 3 L.7-10.  The bidden state of our GRU units is passed through two fully-connected layers, which are then conve1ted into a probability distribution over program instructions through a classification layer. Sharma: p. 5520 c.1 para. 2 L.6-9.  For the 3D CSG there are 6635 unique instructions with 6631 different types of primitives with different sizes and locations, plus 3 boolean modeling operations and a stop symbol. Sharma: p. 5520 c.1 para. 2 L.12-15), the learning of the neural network including an unsupervised training which includes minimizing a loss L2, the minimizing including exploring candidate respective discrete distributions of probabilities, the loss L2 penalizing (e.g., 1o adapt models to new domains without program annotations we employ policy gradient techniques from the reinforcement learning literature [44]. Combining our parser with a CSG rendering engine allows the parser to receive feedback based on the visual difference between the target shape and generated shape. Thus the parser network can be trained to minimize this difference. Sharma: p. 5516 c.1 para. 1 L.7-14.  The difference is taken as L2, the penalty of the generated shape being different from the target shape), for a discrete geometrical representation and for a candidate respective discrete distribution of probabilities (e.g., The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Decoders can be implemented using Recurrent Neural Networks (RNNs). Sharma: p.5517 c.1 para. 3 L.2-11), a disparity with a discrete geometrical representation derived from a respective editable feature tree, the respective editable feature tree being inferable based on the explored candidate respective discrete distribution of probabilities (e.g., Without target programs one can minimize a reconstruction error between the shape obtained by executing the program and the target. However, directly minimizing this error using gradient-based techniques is not possible since the output space is discrete and execution engines are typically not differentiable. Policy gradient techniques [44) from the reinforcement learning (RL) literature can instead be used in this case. Sharma: p. 5518 c.1 para. 2. Concretely, the parser [Symbol font/0x70]θ, that represents a policy network, can be used to sample a program y = (a1,a2 .. aT) conditioned on the input shape . Then a reward R can be estimated by measuring the similarity between the generated image ˆ obtained by executing the program and the target shape . With this setup, we want to learn the network parameters θ that maximize the expected rewards over programs sampled under the predicted distribution [Symbol font/0x70]θ() across images  sampled from a distribution D: 

    PNG
    media_image10.png
    64
    384
    media_image10.png
    Greyscale

Sharma: p. 5518 c.1 para. 3.  The rewards should be primarily designed to encourage visual similarity of the generated program with the target. Visual similarity between two shapes is measured using the Chamfer distance (CD) between points on the edges of each shape. Sharma: p. 5518 c.2 para. 3 L.1-5), the minimizing including a backpropagation of a gradient of the loss L2 relative at least to a variable representing the candidate respective discrete distributions of the respective first data, the gradient being obtained with a reinforcement algorithm (e.g., The outer expectation can be replaced by a sample estimate on the training data. The gradient of the inner expectation can be obtained by rearranging the equation as: 

    PNG
    media_image11.png
    86
    576
    media_image11.png
    Greyscale

Sharma: [. 5518 c.1 para. 4. It is often intractable to compute the expectation J[Symbol font/0x71]() since the space of programs is very large. Hence the expectation must be approximated. The popular REINFORCE [14] algorithm computes a Monte-Carlo estimate as: 

    PNG
    media_image12.png
    102
    489
    media_image12.png
    Greyscale

by sampling S programs from the policy πθ.  Each program ys is obtained by sampling instructions a^st =1:T from the distribution a^st ∼ [Symbol font/0x70]θ(at| a^s1:t−1; ) at every time step t, till the stop symbol (EOS) is sampled. The reward Rs is calculated by executing the program ys. Sharma: p. 5518 c.1 para. 5 and c.2 para. 1 L.1-4).

Regarding claim 10, the combined teaching of Sharma, Gerig and Yamada teaches the method of claim 5, wherein each RNN cell takes as input a result of a current predicted sequence (e.g., When target programs are available the architecture can be trained with standard supervised learning techniques. Training data in this case consists of shape and program pairs (i, P i), i = 1, … , N. In our implementation, the RNN produces a categorical distribution [Symbol font/0x70]θ over instructions a ∈ A at every time step. Similarly the ground-truth program P i can be written as sequence of instructions gi1, gi2 .. giT, where Ti is the length of the program P i. The parameters θ can be learned to maximize the log-likelihood of the ground truth instructions:   

    PNG
    media_image7.png
    110
    474
    media_image7.png
    Greyscale

Sharma: p.5518 c.1 para. 1), the learning of the neural network including a supervised training which includes minimizing a loss that involves inferred parameter values (e.g., Without target programs one can minimize a reconstruction error between the shape obtained by executing the program and the target. However, directly minimizing this error using gradient-based techniques is not possible since the output space is discrete and execution engines are typically not differentiable. Policy gradient techniques [44] from the reinforcement learning (RL) literature can instead be used in this case. Sharma: p. 5518 c.1 para. 2). 

Regarding claim 11, the claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Claim 11 further recites: 
obtaining a dataset including discrete geometrical representations each of a respective 3D shape (e.g., We present a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively. Sharma: Abstract L.1-5. In the 3D CSG setting, we train a 3D-CNN + GRU (3D-CSGNet) net-work on the 3D CSG synthetic dataset explained in Section 4.1. The input to our 3D-CSGNet are voxelized shapes in a 64×64×64 grid. Sharma: p. 5521 c.1 para. 3 L.2-6 and Figures 3 and 7);  
applying the neural network to the discrete geometrical representation of a 3D shape (e.g., We present a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively. Sharma: Abstract L.1-5.  Architecture of our neural shape parser (CSGNet). CSGNet consists of three parts, first an encoder takes a shape (2D or 3D) as input and outputs a feature vector through a CNN. Second, a decoder maps these features to a sequence of modeling instructions yielding a visual program. Third, the rendering engine processes the program and outputs the final shape. The primitives annotated as P 1, P 2, P 3, P 4 are predicted by the network, while E1, E2 are the outputs of boolean modeling operations acting on intermediate shapes. Sharma: Figure 2.  The goal of the parser [Symbol font/0x70] is to produce a sequence of instructions given an input shape. The parser can be implemented as an encoder-decoder using neural network modules as shown in Figure 2. The encoder takes as input an image  and produces an encoding () using a CNN. The decoder Θ takes as input () and produces a probability distribution over programs P represented as a sequence of instructions. Decoders can be implemented using Recurrent Neural Networks (RNNs). Sharma: p.5517 c.1 para. 3 L.2-11);  and 
inferring an editable feature tree representing the 3D shape based on a result of the applying (e.g., We present a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively. Sharma: Abstract L.1-5. Our shape parser produces a compact program that generates an input 2D or 3D shape. On top is an input image of 2D shape, its program and the underlying parse tree where primitives are combined with boolean operations. On the bottom is an input voxelized 3D shape, the induced program, and the resulting shape from its execution.  Sharma: Figure 1.  The program can be used not only to geometrically describe the input shape but can also be directly edited to manipulate it if desired.  Sharma: p. 5516 c.2 para. 3 L.12-14). 

Regarding claim 12, the claim is a device claim of method claim 11.  The claim is similar in scope to claim 11 and it is rejected under similar rationale as claim 11.
Sharma teaches “a neural architecture that takes as input a 2D or 3D shape and outputs a program that generates the shape. The instructions in our program are based on constructive solid geometry principles, i.e., a set of boolean operations on shape primitives defined recursively” (Sharma: Abstract L.1-5).  It is obvious that the invention is implemented with a computing device.  The programs and instructions are stored in memory and executed with the computing device.

Regarding claims 13-18, the claims are device claims of method claims 2-7 respectively.  The claims are similar in scope to claims 2-7 respectively and they are rejected under similar rationale as claims 2-7 respectively.

Regarding claim 20, the claim is similar in scope to claim 12 and it is rejected under similar rationale as claim 12 when “and/or” in line 22 is treated as “and”.

Regarding claim 22, the claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Claim 22 further recites:
the candidate set being based on a discrete set of primitive shape types and on a respective discrete set of one or more parameter domains for each primitive shape type (e.g., For example, in constructive solid geometry the instructions consist of drawing primitives (e.g., spheres, cubes, cylinders, etc.) and performing boolean operations; Sharma: p.5517 c.2 para. 1 L.5-7), 
each of the one or more parameter domains being of a respective continuous parameter and having respective parameters values of the respective continuous parameter (e.g., Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g., SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.5517 c.1 para. 3 L.2-12 and c.2 paras. 1 and 2 and Figure 2.  The step S404, the shape conversion unit 154 deforms the recognition target 3D model 153 based on the shape conversion intensity parameter table 155, the processing then proceeds to step S405. Yamada: [0141].  Therefore, new teacher data is generated by deforming the recognition target 3D model according to the intensity parameter table 155.  Gerig further teaches that shape evolution is modeled as a continuous deformation of a baseline shape S0, formally defined as Rt = t(S0) where Rt corresponds to S0 having undergone the transformation t with t varying continuously within the time interval. Gerig: [0027] L.3-7. Referring to second example (row) on processing the red cylinder and green and blue cubes to produce the output in Figure 7 of Sharma, it is obvious that the amount of intersection and amount of subtraction are continuous parameters of the involved operations (deformations)), 
each respective leaf geometrical shape of the candidate set being obtained by applying a respective parameter value for each of the respective discrete set of one or more parameter domains to a respective primitive shape type (e.g., CSGNet consists of three parts, first an encoder takes a shape (2D or 3D) as input and outputs a feature vector through a CNN. Second, a decoder maps these features to a sequence of modeling instructions yielding a visual program. Third, the rendering engine processes the program and outputs the final shape. The primitives annotated as Pl, P2, P3, P4 are predicted by the network, while El, E2 are the outputs of boolean modeling operations acting on intermediate shapes. Sharma: Figure 2.  Referring to central column of the second row in Figure 7 of Sharma, amount of intersection of the red cylinder and green cube and the amount of subtraction of the height of blue cube from the result of intersection), and
the continuous deformation changing continuously the respective parameter value for each of the respective discrete set of one or more parameter domains to apply to the respective primitive shape type of the second candidate leaf geometrical shape (e.g., Each rule indicates possible derivations of a non-terminal symbol separated by the I symbol. Here S is the start symbol, OPi is chosen from a set of defined modeling operations and the SHAPEi is a primitive chosen from a set of basic shapes at different positions, scales, orientations, etc. Instructions can be written in a standard post-fix notation. e.g. SHAPE1SHAPE2OP1SHAPE3OP2. Figure 2 also gives an example of a program predicted by the network that follows the grammar described above. Sharma: p.5517 c.1 para. 3 L.2-12 and c.2 paras. 1 and 2 and Figure 2.  It is obvious that the positions, scales, orientations, etc. are continuous parameters.  From Figure 7 of Sharma, it can be seem that the amount of subtraction of green sphere from red sphere and the amount of subtraction of cylinder from the result of subtraction in the first row (example) to produce the output; the amount of intersection of green cube and red cylinder and the amount of subtraction of blue cube from the result of intersection in the second row (example) to produce the output; and the amount of addition of two grey spheres with the blue sphere and the amount of subtraction of red cylinder from the union of the spheres in the third row (example) to produce the output.  The amount of subtraction, amount of intersection and amount of addition are the continuous parameters).

Allowable Subject Matter
Claims 8, 19 and 21 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 8:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein the loss L1 penalizes:

    PNG
    media_image13.png
    82
    445
    media_image13.png
    Greyscale

wherein: 

    PNG
    media_image14.png
    330
    473
    media_image14.png
    Greyscale

as recited in claim 8.

Regarding claim 19, the claim is a device claim of method claim 8.  The claim is similar in scope to claim 8 and is objected under similar rationale as claim 8.

The following is a statement of reasons for the indication of allowable subject matter in claim 21:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein the gradient is of the type

    PNG
    media_image15.png
    61
    224
    media_image15.png
    Greyscale

where:

    PNG
    media_image16.png
    291
    554
    media_image16.png
    Greyscale

as recited in claim 21.

Response to Arguments
Applicant’s arguments filed on November 15, 2021 have been fully considered they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above.
R1.	The applicant amended the independent claims 1, 11 and 12 (22) with features similar to “obtaining a candidate set of leaf geometrical shapes, each leaf geometrical shape having a respective 3D shape, the candidate set comprising at least one continuous subset of leaf geometrical shapes, each first candidate leaf geometrical shape of the subset being obtainable by a continuous deformation of second candidate leaf geometrical shape of the subset, the continuous deformation continuously modifying the respective 3D shape of the first candidate leaf geometrical into the respective 3D shape of the second candidate leaf geometrical, such that each intermediate state of the continuous deformation is itself a candidate leaf geometrical shape of the subset, the intermediate state having a respective 3D shape which is intermediate between the respective 3D shape of the first candidate leaf geometrical and the respective 3D shape of the second candidate leaf geometrical” and “learning the neural network based on the dataset and on the candidate set such that each leaf geometrical shape of the continuous subset of leaf geometrical shapes is available for being potentially inferred during inference by the learnt neural network”.
The examiner applied the reference of Sharma to teach applied the 3D-CSGNet output shapes in Figure 7 to teach “geometrical shape having 3D shape” with the cylinders, spheres and cubes as shown in the central column and the output CSG shapes are 3D shapes in the third column of Figure 7.  The output shapes depend on the amount of intersection, addition and subtraction of the input shapes.
The reference of Gerig teaches that “such that each intermediate state of the continuous deformation is itself a candidate leaf geometrical shape of the subset” with “The problem of longitudinal shape regression involves inferring a continuous shape evolution from a discrete set of shapes Sti observed at times ti. Shape evolution is modeled as the continuous deformation of a baseline shape S0, formally defined as Rt = t(S0) where Rt corresponds to S0 having undergone the transformation t with t varying continuously within the time interval.” (Gerig: [0027] L.1-7).  
Therefore, the output is a continuous deformation of the baseline shape.  It is obvious that the amount of intersection, addition and subtraction are made continuous, the output shapes form a set (subset) of shapes.
Therefore, the combined teaching of Sharma and Gerig teaches the features of the claims.
For details, please see the rejections to the claims above.
R2.	The applicant amended the independent claims 1, 11 and 12 (22) with features similar to “learning the neural network based on the dataset and on the candidate set such that each leaf geometrical shape of the continuous subset of leaf geometrical shapes is available for being potentially inferred during inference by the learnt neural network”.
As discussed in R1, continuous sets (subsets) of geometrical shapes are available as the parameters: amount of intersection, addition and subtraction are continuous.   
The reference of Yamada teaches that “each element of said candidate set being considered as a candidate for inference, each candidate leaf geometrical shape of the subset being obtainable by a continuous deformation of another candidate leaf geometrical shape of the subset,” with “The teacher data generation unit 50 generates teacher data of the recognition target based on the rendering parameter changed by the parameter change unit 10.” (Yamada: [0071]) and  “The learning unit 200 performs learning using the teacher data generated by the teacher data generation unit 50. The inference unit 300 performs inference (test) using a learned weight found by the learning unit 200.” (Yamada: [0072]-[0073]) where the teacher data is taken as the candidate information for inference.  
Therefore, the combined teaching of Sharma, Gerig and Yamada teaches the features of the claims.
For details, please see the rejections to the claims above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611